DETAILED ACTION
Claims 1-9 are presented for examination, wherein claim 1, 5, and 7 are currently amended.
The instant invention is a divisional application of 15/956,718, issued as U.S. 10,684,213.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Rejoinder
Claim 1 is allowable. Claims 3-7, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between Species A-C and Sub-Species A.1 and A.2, as set forth in the Office action mailed on November 16, 2020, is hereby withdrawn and said claims are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: one if the timely art of record of record teaches or suggests the claimed combination of limitations of claim 1, from which the other claims depend, specifically the inter-relationships:
the first active material layer occupying a smaller area than that of the first current collector;
the first solid electrolyte layer in contact with the first current collector and the first active material layer, wherein the first solid electrolyte layer occupies the same area as that of the first current collector;
the first electrode layer includes a first rounded portion;
the second active material layer occupying a smaller area than that of the second current collector;
the first solid electrolyte layer in contact with the second current collector and the second active material layer, wherein the first solid electrolyte layer occupies the same area as that of the second current collector;
the second electrode layer includes a second rounded portion;
the first rounded portion and the second rounded portion have an identical shape; and,
an edge portion of the first rounded portion and an edge portion of the second rounded portion are located to coincide with each other.

See also e.g. Figure 14 (and also Figure 15).
The closest timely art of record includes e.g. Lee et al (US 2016/0028048).
The closest non-timely art of record includes e.g. Iwasaki et al (US 2018/0083310).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828.  The examiner can normally be reached on M-F, 9-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723